i\O 2453 [Rev. 02.)‘| S] Judgti'tcnt in n Criminal C:Lse
Sheel |

UNITED STATES DISTRICT COURT

Distriet of Montana

 

 

 

 

 

)
UNlTED STATES OF AMERICA ) JUDGMENT ll'\T A CRIMINAL CASE
V. )
Brian A|berl Bentz § Case Nuinber: CR 17-116-BLG-SPW
) USM Numbcr: 16995-046
)
) Larry Jent (appointed)
) Def`endant`s Atlomey _
THE DEFENDANT!
m pleaded guilty to count(s) 'l _
E pleaded nolo contendere to eount{s) _
which was accepted by the eouri.
[:] was found guilty on coiint{s) __
alter a plea of`not guilty.
T]ie defendant is adjudicated guilty ofthcsc ol`i`enses:
Titte & Seetiori Niiture of 0[fense Ot`fense Ended Cnunt
211130846, 841 biA Conspiracy to possess with the intent to distribute and to 4i'7i2016 1
distribute methamphetamine
Tlie defendant is sentenced as provided in pages 2 through _ _ 7 oftliis judgmentl The sentence is imposed pursuant to
the Senteneing Rel`orm Ael ot` t 984.
l] Tlie defendant has been found not guilty on count(s) _____ _
@ Count(s) 2 M is [:l are dismissed on tlie motion of`the United Sitites.

 

_ lt is ordered t_hat the defendant‘musl notify the United St;ites attorney for this district within 30 daHs ot`_any change ofnainc, residence,
or mailing address until all fines. restltution._eosts. and special assessments imposed by tliis_|udgment are fu y piiid. It`ordered to pay restiiiition,
the defendant must notify the court and United Stiites attorney ot` material changes in economic circumstancesl

12!19!2018

Dati: of iposition ot`.ludgnient

s\:`:_ Cei;d`°'?' 1 s.__./ / 5 C/~ZLZ’Z€“-=-/
_- 1§|`1¢'1[1|{(¥0 ll gc
'.Fl l_l:D

DEC 19 2013 susan P. Waiiers, oistrici.iudge

Nnme and 'I`itie o|`Jtidge

 

\'.`..ier:i. US Uisiric\ tjoiirt
Uistricl of |'-.-lorita:ia - Bii|i'iigs
12;'19."2018

D:lle

AO 2458 (Rev. 02/|8) Judgment in Crimina| Case
Sheet 2 - imprisonment

 

Judgment - Page 2 of
DEFENDANT: Brian Albert Bentz
CASE NUMBERI CR 17-116-BLG-SPW

lMPRlSONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

48 months

M The court makes the following recommendations to the Bureau of Prisons:

The defendant participate in RDAP. The defendant be placed at FC| Eng|ewood.

[:] The defendant is remanded to the custody of the United States Marshal.

[:] The defendant shall surrender to the United States Marshal for this district:
l] at I:l a.m. l:] p.m. on
I:l as notified by the United States Marshal.

 

w The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
l:l before 2 p.m. on
lZl as notified by the United States Marshal.

 

[:] as notified by the Probation or Pretrial Services Ol`fice.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNlTED STATES MARSHAL

AO 245B (Rev. 02/18) Judgmcnt in a Crimina| Case
Sheet 3 - Supcrvised Re|ease

Judgmcnt-Page 3 of 7
DEFENDANT: Brian Albert Bentz
CASE NUMBER: CR 17-116-BLG-SPW
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

5 years

MANDATORY CONDITIONS

|, You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

|:| The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check ifappltcable)
4, [:] You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution (check if applicable)
5. El You must cooperate in the collection of DNA as directed by the probation officer. (clieck ifapplimble)
6~ l:l You must comply with the requirements of the Sex Offender Registration and Notitication Act (34 U.S.C. § 20901, et seq.) as

directed by the probation oH'icer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense (check ifapplimble}

7, L`_l You must participate in an approved program for domestic violence. (check rfnpplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 2458 (Rev. 02/18) .ludgmenl in a Criminal Case

Sheet 3A - Supervised Release
Judgmcnt--Pagc 4 ol` 7

 

DEFENDANT: Brian Albert Bentz
CASE NUMBER: CR 17-116-BLG-SPW

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision Thcse conditions arc imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l.

."':h

ll.
12.

You must report to the probation office in the federal judicial district where you arc authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (sueh as the people you live with), you must notify the probation officer at least 10 days before the change. lf notifying
the probation officer in advance is not possible due to unanticipated circumstances you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of cmployment, unless thc probation officer excuses you from
doing so. If you do not have full¢time employment you must try to find full-time cmployment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (sueh as your position or your job
responsibilities), you must notify the probation ofiicer at least 10 days before the change. lf notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation of`ficer.

If you are arrested or questioned by a law enforcement of`ficer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a fireann, ammunition, destructive device, or dangerous weapon (i.c., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

lf the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overview of Froban’on and Supervi'sed
Release Condi!ions, available at: www.uscourts.gov.

Dcfendant's Signature Date

 

AO 24SB(Rev. 02/|8) Judgment in a Criminal Case
Sheet 3D - Supervised Release

_ .ludgmcnt~l'agc 5 of 7
DEFENDANT: Brian Albert Bentz
CASE NUMBER: CR 17-116-BLG-SPW

SPECIAL CONDITIONS OF SUPERVISION

1. The defendant will provide the United States Probation Officer with any requested financial information and shall incur
no new lines of credit without prior approval of the United States Probation Ofiicer. You must notify the Probation Officer
of any material changes in your economic circumstances that might affect your ability to pay restitution, fines or special
assessments

2. The defendant shall participate in a program for mental health treatment as deemed necessary by the United States
Probation Ofiicer, until such time as the defendant is released from the program by the probation officer. The defendant is
to pay part or all of the cost of this treatment. as directed by the United States Probation Office.

3. The defendant shall submit their person, residence, place of employment. vehicles, and papers. to a search. with or
without a warrant by any probation officer based on reasonable suspicion of contraband or evidence in violation of a
condition of release. Failure to submit to search may be grounds for revocation. The defendant shall warn any other
occupants that the premises may be subject to searches pursuant to this condition. The defendant shall allow seizure of
suspected contraband for further examination.

4. The defendant shall participate in and successfully complete a program of substance abuse treatment as approved by
the United States Probation thce, until the defendant is released from the program by the probation officer. The
defendant is to pay part or all of the cost of this treatment. as directed by the United States Probation Office.

5. The defendant shall participate in substance abuse testing, to include not more than 365 urinalysis tests. not more than
365 breathalyzer tests, and not more than 36 sweat patch applications annually during the period of supervision. The
defendant shall pay all or part of the costs of testing as directed by the United States Probation Office.

6. The defendant shall not possess, ingest or inhale any toxic substances such as, but not limited to, synthetic marijuana,
kratom and/or synthetic stimulants such as bath salts and spice. that are not manufactured for human consumption, for the
purpose of altering the defendant's mental or physical state.

7. The defendant shall not purchase, possess. use, distribute or administer marijuana, or obtain or possess a medical
marijuana card or prescription.

AO 2458 (Rev. 02/18) Judgment in a Criminal Case
Sheet 5 -- Criminal Monetaiy Perialties

 

Judgment - Page 6 of _7_
DEFENDANT: Brian Albert Bentz
CASE NUMBER: CR 17-116-BLG-SPW

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ $ $
l:] The determination of restitution is deferred until . An Amended Judgment iii a Cri'mi`iial Case (AO 245C) will be entered
after such determination

|:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each pa ee shall receive an approximatel ro ortioned ayment, unless specified otherwise in
the priority or_der or percentage payment column elow. However, pursuant to 18 .S. . § 3664 1), all nonfederal victims must be paid
before the United States is paid.

Name of Payee v q ( a k Total Loss** l Restitution Ordered Priorigy or Percentage `

l

 

TOTALS $ 0.00 $ 0.00

Restitution amount ordered pursuant to plea agreement S

The defendant must pay interest on restitution and a fine of more than 82,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

I:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:
l:l the interest requirement is waived for the |:l fine l:| restitution.

|:l the interest requirement for the |:] fine El restitution is modified as follows:

* Justice for Victims of Trafiickin Act of 201 5, Rub. L. No. 1 14-22. .
** Findings for the total amount 0 losses _are required under Chapters 109A, l 10, l lOA, and l l3A of Title 18 for offenses committed on or
alier September 13, 1994, but before April 23, 1996.

 

 

AO 245B (Rev. 02/|8) Judgment in a Criminal Case
Sheet 6 _ Sehedule of Pay£ients

Judgmenl - Page 7 of 7
DEFENDANT: Brian Albert Ber\iz
CASE NUMBER: CR 17-116-BLG-SPW

SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
A E Lump sum payment of S 100-00 due immediately, balance due
|:| not later than , or

m in accordance with |:| C, |:| D, |:] E, or M Fbelow; or

B l:l Payment to begin immediately (may be combined with l:] C, L__l D, or l] F below); or

C I:l Payment in equal (e.g.. weekly, mantlily. quarterly) installments Of S Ovct' a period Of
(e.g., months or years), to commence (e.g., 30 or 60 days) afier the date of this judgment; or

D l:| Payment in equal (e.g., weekly, monih!y. quarrerly) installments of S over a period of
(e.g., months oryears), to commence (e.g., 30 or 60 days) alier release from imprisonment to a

term of supervision; or

E [:] Payment during the term of supervised release will commence within (e.g., 30 ar 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F m Special instructions regarding the payment of criminal monetary pcnalties:

Criminal monetary penalty payments are due during imprisonment at the rate of not less than $25.00 per quarter,
and payment shall be through the Bureau of Prisons' inmate Financial Responsibility Program. Criminal monetary
payments shall be made to the Clerk, United States District Court, James F. Battin U.S. Courthouse, 2601 2nd
Ave Noith, Ste 1200, Bil|ings. MT 59101.

Unless _the court ha_s expressly ordered otherwise, if this judgment imposes imprisonment, pa ent of criminal monetary penalties is due during
th_e period of imprisonment. All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

\:l Joint and Several

Defendant and (_`,`o-Defendant Names_ and Case Numbers (including defendant number), Total Amount, Joint and cheral Amount,
and corresponding payee, if appropriate

[:l 'I`he defendant shall pay the cost of prosecution.

1:]

The defendant shall pay the following court cost(s):

l:l The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) line
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

